Exhibit 10.2

 

DEBT EXCHANGE AGREEMENT

 

THIS DEBT EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this
seventh (7th) day of May, 2010 by and between ADVANCED LIFE SCIENCES HOLDINGS,
INC., a Delaware corporation (the “Company”), and Michael T. Flavin (the
“Maker”).

 

RECITALS

 

WHEREAS, the Company and the Maker have entered into that certain Third
Amended & Restated Promissory Note dated as of January 4, 2010 (the “Note”)
relating to indebtedness of the Company to Maker in the outstanding principal
amount of $2.0 million (the “Indebtedness”);

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement on Form S-1 (Registration No. 333-165388) relating to a
proposed registered public offering by the Company (“Offering”) of units, with
each unit consisting of a specified number of shares of common stock and
warrants to purchase common stock (the “Units”); and

 

WHEREAS, the Maker has agreed with the Company (acting through the independent
audit committee of the Company’s board of directors) to exchange the Note for
Units on the terms and conditions described herein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Maker and the Company hereby agree as follows:

 

ARTICLE I

DEBT EXCHANGE

 

1.1           Debt Exchange.  Within ten (10) business days following a
Qualified Unit Offering (as defined below), the Maker shall deliver the Note to
the Company for cancellation and retirement in full of the Indebtedness and, in
exchange, receive from the Company a number of Units determined by dividing
(a) $2,000,000 by (b) the price per Unit at which the Units were issued and sold
to the public in the Qualified Unit Offering, rounded down to the nearest whole
Unit with any fractional Unit being paid by the Company in cash (the
“Exchange”).  A “Qualified Unit Offering” shall mean the sale of Units by the
Company in an Offering that results in gross cash proceeds to the Company
(before taking into account placement agent fees and reimbursable expenses)
greater than or equal to ten million dollars ($10,000,000.00).

 

1.2           Accrued Interest.  On the date of the Exchange, the Company shall
make a cash payment to the Maker in satisfaction of accrued and unpaid interest
on the Indebtedness to but excluding the date of the Exchange.

 

1.3           Restricted Securities.  The Maker understands that the Units to be
issued by the Company pursuant to this Agreement, the shares of common stock and
warrants underlying such Units and the shares of common stock underlying such
warrants (collectively, the “Securities”) are characterized as “restricted
securities” under the federal securities laws inasmuch as they will be acquired
in a transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the federal securities laws only in certain limited circumstances.  The
certificates for the Securities shall be subject to a legend or legends
restricting transfer under the federal securities laws and referring to
restrictions on transfer herein, such legend to be substantially as follows:

 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE BEEN
ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND APPROPRIATE EXEMPTIONS
FROM REGISTRATION UNDER THE SECURITIES LAWS OF OTHER APPLICABLE JURISDICTIONS.
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR TRANSFERRED OTHER THAN
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE 1933 ACT AND THE APPLICABLE SECURITIES LAWS
OF ANY OTHER JURISDICTION.  THE ISSUER SHALL BE ENTITLED TO REQUIRE AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT WITH RESPECT TO COMPLIANCE OF THE
PROPOSED SALE OR TRANSFER WITH THE REGISTRATION REQUIREMENTS OF THE 1933 ACT OR
EXEMPTION THEREFROM.

 

ARTICLE II

MISCELLANEOUS

 

2.1           Changes.  This Agreement may be modified, amended or waived only
pursuant to a written instrument signed by the Company and the Maker.

 

2.2           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

2.3           Governing Law.  This Agreement shall be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the internal
laws and decisions of the State of Illinois, without giving affect to the
conflict of laws principals thereof.  Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or by the remaining provisions of this Agreement.

 

2.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party.

 

2.5           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the Exchange and supersedes any prior
understandings or agreements with respect thereto.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

ADVANCED LIFE SCIENCES HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Caputo

 

 

Name:  Mark Caputo

 

 

Title:    Vice President Accounting and Controller

 

 

 

 

 

MICHAEL T. FLAVIN

 

 

 

 

 

 

By:

/s/ Michael Flavin

 

3

--------------------------------------------------------------------------------